DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim 1, line 5 recites the limitation “means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light”. As seen in para [0014]-para [0016] of the applicant’s specification, the structure associated with the means formed in the mounting rib for receiving a locking mechanism of the pool or spa light includes a mounting rib having a groove extending across the mounting rib.

Claim 13, line 7 recites the limitation “means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light”. As seen in para[0014]-para[0016] of the applicant’s specification, the structure associated with the means formed in the mounting rib for receiving a locking mechanism of the pool or spa light includes a mounting rib having a groove extending across the mounting rib.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,941,920. Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Regarding claim 1, see Table 1 below.
Claim 1 of 
instant application 17/196,684
(APP’684)
Claim 1 of 
patent 10,941,920
(PAT’920)
Comments
A pool or spa light niche, comprising: a back wall including an aperture for receiving a power cable of a pool or a spa light; a side wall attached at one end about the periphery of the back wall; a plurality of mounting ribs attached to an inner surface of the side wall;
A pool or spa light niche, comprising: a back wall including an aperture for receiving a power cable of a pool or a spa light; a side wall attached at one end about the periphery of the back wall; a plurality of mounting ribs attached to an inner surface of the side wall;

means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light,
a groove formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of the pool or spa light,
With the 112 sixth paragraph interpretation above, claim 1 of APP’684 includes a groove formed in at least one of the plurality of 

the locking mechanism comprising an engagement head configured to pass across the groove formed in at least one of the plurality of mounting ribs such that the locking mechanism engages first and second sidewalls of the at least one of the plurality of mounting ribs for locking the pool or spa light in position with respect to the niche.
In both cases, the locking mechanism engages the groove of the mounting rib. PAT’920 fails to explicitly disclose the locking mechanism rotationally engaging the groove of the mounting rib.

Table 1

PAT’920 fails to explicitly disclose the locking mechanism rotationally engaging the groove of the mounting rib.
	Regarding “rotationally”, according to claim 1 of PAT’920, the locking mechanism passes across the groove of the mounting rib such that the locking mechanism engages the mounting rib. By passing across the groove, claim 1 of PAT’920 suggests movement of the locking mechanism from one point to another point. One of ordinary skill in the art would have 

Regarding claims 2-12, claims 2-12 of APP’684 is the same as claims 2-12 of PAT’920.

Regarding claim 13, see Table 2 below.
Claim 13 of
instant application 17/196,684
(APP’684)
Claim 13 of 
patent 10,941,920
(PAT’920)
Comments
A pool or spa light niche, comprising: a body including a back wall having an aperture for receiving a power cable and a threaded aperture for receiving a screw, and a side wall attached at one end about 


means formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of a pool or a spa light,
a groove formed in at least one of the plurality of mounting ribs for receiving a locking mechanism of a pool or a spa light,
With the 112 sixth paragraph interpretation above, claim 1 of APP’684 includes a groove formed in at least one of the plurality of mounting rib for receiving a locking mechanism of the pool or spa light
the locking mechanism rotationally engaging said means for receiving the locking mechanism (i.e. the groove of the mounting rib) in order to lock the pool or spa 

rotationally 

wherein the screw is insertable through the aperture of the hub and received by the threaded aperture of the body to secure the hub to the body.


Table 2

PAT’920 fails to explicitly disclose the locking mechanism rotationally engaging the groove of the mounting rib.
	Regarding “rotationally”, according to claim 13 of PAT’920, the locking mechanism passes across the groove of the mounting rib such that the locking mechanism engages the mounting rib. By passing across the groove, claim 13 of PAT’920 suggests movement of the locking mechanism from one point to another point. One of ordinary skill in the art would have recognized that the movement of the locking mechanism can include a linear movement (e.g. sliding back and forth in an x, y, or z direction) or a rotational movement (e.g. rotation in a plane 

Regarding claims 14-23, claims 14-23 of APP’684 is the same as claims 14-23 of PAT’920.

Relevant Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0039037 Drury discloses mounting ribs and a groove.

Allowable Subject Matter
Claims 1-23 would be allowable over the prior art of record upon timely filing of a terminal disclaimer.

The following is an examiner’s statement of reasons for the indication of allowable subject matter: Please see reasons for allowance of US 10,941,920.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   

/TSION TUMEBO/Primary Examiner, Art Unit 2875